Citation Nr: 1708411	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for renal cell carcinoma, also claimed as kidney cancer, to include as a result of exposure to herbicide agents.

3. Entitlement to service connection for lytic lesion of the cervical spine as secondary to renal cell carcinoma.

4. Entitlement to service connection for lytic lesion of the left hip as secondary to renal cell carcinoma.

5. Entitlement to service connection for lytic lesion of the lumbar spine as secondary to renal cell carcinoma.

6. Entitlement to service connection for lytic lesion of the right shoulder as secondary to renal cell carcinoma.

7. Entitlement to service connection for lytic lesion of the skull as secondary to renal cell carcinoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to November 1971. 
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, and an April 2016 decision issued by the RO in Huntington, West Virginia. Original jurisdiction over all appeals has been transferred to the RO in Portland.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in April 2014 regarding the matter of service connection for hearing loss. A transcript of the hearing has been associated with the claims file. That matter was remanded by the Board for additional development in June 2014. The RO substantially complied with the remand directives, including in attempting to acquire employment records from the City of Klamath Falls, Oregon. The Board may properly proceed with consideration of that appeal. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 

Since the most recent adjudication of the issues on appeal by an RO, and accompanying issuance of a statement of the case and supplemental statement of the case pursuant to 38 C.F.R. § 19.31(2016), additional evidence has been added to the claims file, including VA treatment records. Remand for the issuance of a supplemental statement of the case is not necessary, however, since the additional evidence submitted is either duplicative or otherwise not pertinent to the matter of causation - the single outstanding deficiency in all seven of the Veteran's appeals. 38 C.F.R. § 19.31(b)(1) (2016).  

These appeals have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hearing loss was not shown in service or for many years thereafter, and is not related to service, including in-service noise exposure.

2.  Renal cell carcinoma did not manifest during service, and is not otherwise related to an event or injury in service, to include exposure to herbicide agents.

3.  Lytic lesion of the cervical spine is not etiologically related to service, or a service-connected disability.

4.  Lytic lesion of the left hip is not etiologically related to service, or a service-connected disability.

5.  Lytic lesion of the lumbar spine is not etiologically related to service, or a service-connected disability.

6.  Lytic lesion of the right shoulder is not etiologically related to service, or a service-connected disability.

7.  Lytic lesion of the skull is not etiologically related to service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Renal cell carcinoma was not incurred in service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116,  1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 

3.  Lytic lesion of the cervical spine was not incurred in, or as a result of, service, and was not proximately caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

4.  Lytic lesion of the left hip was not incurred in, or as a result of, service, and was not proximately caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

5.  Lytic lesion of the lumbar spine was not incurred in, or as a result of, service, and was not proximately caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

6.  Lytic lesion of the right shoulder was not incurred in, or as a result of, service, and was not proximately caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

7.  Lytic lesion of the skull was not incurred in, or as a result of, service, and was not proximately caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). Notice letters were sent to the Veteran in November 2008 and January 2016, prior to the initial adjudication of the claims on appeal. The notices included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In a hearing before the undersigned, the presiding Veterans Law Judge clarified the only issue then on appeal - service connection for hearing loss - and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran. These records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. Regarding records of employment with the City of Klamath Falls, both VA and the Veteran have made multiple efforts to obtain such records, however a December 2014 report of contact reflects that the City of Klamath Falls is "not able to release [the Veteran's] information," but without additional elaboration. Given the extent of VA's efforts to obtain the relevant records, the Board finds that VA has met its duty to assist.

The duty to assist was further satisfied by VA examinations in December 2008, August 2014, and March 2016 when examiners were provided the claims file for review, recorded the Veteran's history, considered treatise evidence, and provided factually supported and well-explained opinions.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

II. Service Connection for Hearing Loss

The Veteran contends that his bilateral hearing loss is a result of noise exposure during active service.  His DD Form-214 reflects that he was a Light Weapons Infantryman, served in Vietnam during the Vietnam War, and received the Combat Infantryman Badge.  He testified that he was exposed to hazardous noise from gunfire, mortar explosions, and helicopter engines, see Board Hearing Transcript (Tr.) at 3, 6, and the Board recognizes that such exposures occurred.  See 38 U.S.C.A. § 1154(b) (2016).  The record also clearly reflects that he has bilateral hearing loss that meets the threshold requirements to be considered disability for VA purposes.  See 38 C.F.R § 3.385 (2016); see also December 2008 VA examination report.  The remaining question is whether a relationship exists between the Veteran's current hearing loss and in-service noise exposure.  38 C.F.R. § 3.303(d) (2016).  For reasons stated below, the Board finds that the Veteran's hearing loss did not begin in service, and is not otherwise related to service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Veteran's hearing was normal on enlistment examination in February 1968, and pure tone thresholds were unchanged from enlistment examination to separation examination in October 1971.  Nonetheless, the Veteran testified during his hearing before the undersigned that he noticed "a difference in [his] hearing when [he] separated from the Army."  See Tr. at 4.

The Veteran is competent to report that he recalls a "difference" in his hearing from the time he entered active duty until the time that he separated, as hearing acuity is capable lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that contemporaneous recordings of objective audiological testing are of greater probative value in demonstrating that the Veteran's hearing acuity was not in fact worsened during service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran; affirming Board decision that cited from MCCORMICK ON EVIDENCE (3rd ed.1984) for the proposition that "memory hinges on recency" and that earlier statements are generally more trustworthy than later ones).

Following separation from service, the Veteran testified that he worked as a mechanic, doing "mostly electrical, AC, and heating" work, including at a municipal airport. He denied exposure to loud noises during this time, saying that he always wore hearing protection, including during the infrequent occasions that he was exposed to aircraft noise.  See Tr. at 5, 6.

On audiological evaluation in December 2008 during a VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
35
55
LEFT
20
15
25
40
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.  While the examiner recorded that the Veteran had "been aware of hearing problems for the last couple of years," and "did not recall having hearing problems in the service," the Veteran clarified during his hearing before the undersigned that the examiner had misunderstood him, and that he was "telling [the examiner] that the symptoms had worsened in [the] previous five years," but had been present before that time.

The examiner concluded - following review of service treatment records, that he "could find no evidence to support [the Veteran's] claim of service connected hearing loss," though the weight of this conclusion is reduced insofar as the examiner indicated that he did not review the Veteran's October 1971 separation examination.

In October 2012, the Veteran was examined by a private audiologist who performed an audiogram, but made no assertion about the etiology of the Veteran's hearing loss. The audiogram continued to reflect that the Veteran has a hearing loss disability for VA purposes, with pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
50
65
LEFT
30
35
40
55
65

The Veteran's complete record was reviewed by a second VA examiner in August 2014, who began his assessment by confirming the diagnosis of sensorineural hearing loss in both ears.  After recounting the Veteran's complete audiological history - including recognition of the lay statements - the examiner opined that the Veteran's "bilateral sensorineural hearing loss . . . , was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, including in-service acoustic trauma."

In reaching this conclusion, the examiner "acknowledged [the Veteran's] exposure to noise from gunfire, mortar blasts, and helicopter engines during service," but observed that there is affirmative evidence in the form of audiometric testing to show that the Veteran's hearing acuity "did not change during service."

The Veteran's representative has argued that 38 C.F.R. § 3.385 (2016) "does not preclude service connection for a hearing loss that was within normal limits at the time of separation," and that the Veteran "cannot be precluded from establishing service connection for his current hearing loss simply because he was not found to have a measurable hearing loss at the time of his separation from service."  See Tr. at 5.

The Board agrees that the absence of a hearing disability during service is not always fatal to a service connection claim for hearing loss.  See, Ledford v. Derwinski, 3 Vet. App. 87 (1992).  However, while an incomplete audiological separation examination cannot be held against such claim, id. at 89, here the Veteran's separation examination affirmatively shows that his hearing acuity underwent no change during service and was normal at separation. 

To the extent that the Veteran's representative has stated that "[m]ost people stop hearing high-frequency sounds, such as bells and chimes, first.  Later, it becomes harder to hear lower-frequency sounds, such as voices," citing to an internet-based article, the Board does not dispute that the Veteran was exposed to noise, nor that he has hearing loss. Rather, it is the cause of that hearing loss that is at issue, and the cited internet article is of no probative value in that matter.

The weight of the evidence shows that the Veteran entered service with normal hearing, was exposed to loud noises during service, and separated from service with normal hearing.  Though he now asserts that he noticed "a difference" in his hearing at separation, contemporaneous objective audiometric data is of greater value in showing that the Veteran did not have any in-service hearing loss, than his assertions to the contrary made more than 40 years later.

The only evidence supporting the Veteran's claim that his current hearing loss was caused by service, is his own lay assertions.  Though a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg, a layperson cannot provide evidence as to more complex medical questions, see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007), such as associating the delayed onset of hearing loss with noise exposure several decades prior.

The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

III. Service Connection for Renal Cell Carcinoma and Lytic Lesions of the Skull, Right Shoulder, Cervical Spine, Lumbar Spine, and Left Hip

The Veteran, who has been diagnosed with metastatic renal cell carcinoma (i.e., kidney cancer), is presumed to have been exposed to herbicide agents - including Agent Orange - during his service in Vietnam during the Vietnam war.  Generally, if a veteran was exposed to an herbicide agent during active service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, certain diseases, shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  Although several cancers are among those subject to presumptive service connection, kidney cancer is not among them.  Nonetheless, where the evidence does not warrant presumptive service connection, service connection may still be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran argues that his kidney cancer and the associated bone metastases (claimed as lytic lesions), see December 2015 oncology report, are the direct result of his exposure to Agent Orange.  See Appellant's Post-Remand Brief, at 5.  To the extent that he has suggested that lytic lesions are secondary to kidney cancer, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The primary inquiry is thus whether the Veteran's kidney cancer is related to service, including exposure Agent Orange and other herbicide agents.  For the reasons stated below, the the Board finds that it is not.

Following separation from service in November 1971, the Veteran presented with right shoulder pain in July 2015, which was initially interpreted as adhesive capsulitis.  After unsuccessful treatment with physical therapy, an October 2015 biopsy was positive for neoplastic cells, supporting a diagnosis of carcinoma.  Additional investigation confirmed the presence of renal cells, indicating that renal cell carcinoma had metastasized to the skull, right shoulder, cervical spine, lumbar spine, and left hip.

As an initial matter, the Veteran's lay assertions of a connection between in-service exposures and kidney cancer are of no probative value in establishing service connection.  Determining the etiology of cancer is a complex medical matter about which the Veteran is not competent to comment.  Layno, 6 Vet. App. 465. 

In support of his assertions, however, the Veteran submitted a February 2016 statement in which a private hematology and oncology physician who had treated the Veteran commented that "Agent Orange has been implicated in [r]enal cancer in some studies, we must consider Agent Orange as one of the risk factors due to his exposure to it during his service in Vietnam."  The statement is of little value to substantiating the Veteran's claim, however, as it provides only a non-specific recognition of "some studies" showing Agent Orange to be "one risk factor" for the onset of renal cancer.  Its value is further reduced because it is unclear what - if any - records were reviewed in reaching this conclusion.  Finally, that the conclusion was offered essentially without any underlying analysis, renders it of no value.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Also in February 2016, several documents were submitted to VA which related to Agent Orange.  These included three May 2011 articles relating to a VA study showing that "there may be a connection between veterans' in-country exposure [to Agent Orange] and subsequent development of renal cancer," and an American Cancer Society website which included reference to studies which had "looked at a possible link between Agent Orange exposure and other cancers, including cancers of the . . . kidneys."  

Generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury, Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)), and without application to the specific facts of the Veteran's case, does little to support the Veteran's claims.  See Sacks, 11 Vet. App. at 316-17 (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not provide competent evidence).  Without consideration by a clinical professional of the nature and circumstances of the Veteran's in-service exposure, his post-service medical history, and the specific course of his kidney cancer, the submitted material constitutes only generic information, and is of little probative value in support of the Veteran's claim.

Regarding the November 2016 brief submitted by the Veteran's representative, several additional studies were cited, however they related to Agent Orange and hypertension, and are thus not relevant to the Veteran's claim.

Of far greater weight, is the detailed and well-considered March 2016 analysis of a VA examiner, who concluded that the Veteran's kidney cancer was less likely than not incurred in or caused by exposure to Agent Orange.  See March 2016 VA examination report.  In reaching this opinion, the examiner reviewed the Veteran's entire claims file, including his in-service and post-service records, and carefully recorded the course of the Veteran's cancer and secondary lytic lesions, while specifically relying on repeated studies by the National Academy of Sciences.  

The Board finds that the probative evidence as to the relationship between kidney cancer - and by extension lytic lesions - indicates that the disorder is unrelated to service, including exposure to Agent Orange.  The preponderance of the evidence is against the claims of service connection for kidney cancer as well as lytic lesions, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for renal cell carcinoma is denied.

Service connection for lytic lesion of the cervical spine is denied.

Service connection for lytic lesion of the left hip is denied.

Service connection for lytic lesion of the lumbar spine is denied.

Service connection for lytic lesion of the right shoulder is denied.

Service connection for lytic lesion of the skull is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


